                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                    Case No. 18-cr-145-pp
      v.

LISA HOFSCHULZ,
and ROBERT HOFSCHULZ,

                  Defendants.
______________________________________________________________________________

  PRELIMINARY RULING ON DISPUTED PROPOSED JURY INSTRUCTIONS
                          (DKT. NO. 115 at 20-39)
______________________________________________________________________________

      This case is scheduled for a jury trial starting August 2, 2021. Dkt. No.

151. The parties have submitted proposed jury instructions. Dkt. No. 115 at

pp. 20-39. Normally the court would wait to rule on disputed jury instructions

until after presentation of the evidence; depending on what evidence is

admitted at trial, some proposed instructions become unnecessary and others

must be modified. Here, the government has asked the court to rule on the

disputed instructions sooner.

      This order provides the parties with the court’s preliminary ruling on

specific, disputed instructions. The court emphasizes the preliminary nature of

this ruling; as it explains later in the decision, if certain evidence comes in at

trial, the court may be required to modify the conclusions it reaches here.




                                         1
A.     Background

       On June 26, 2018, the grand jury issued an indictment charging Lisa

and Robert Hofshulz with knowingly and intentionally conspiring with each

other and others to distribute controlled substances outside of a professional

medical practice and not for a legitimate medical purpose in violation of 21

U.S.C. §§841(a)(1), 841(b)(1)(C) and 846. Dkt. No. 1 at 1-5. The indictment

alleged that Lisa Hofschulz, an advanced nurse practitioner, had owned and

operated a medical clinic called Clinical Pain Consultants since December

2014; that she was registered with the DEA and authorized to prescribe

oxycodone, morphine, fentanyl, methadone, lorazepam and Adderall. Id. at 1-2.

It alleged that Robert Hofshulz was not such a registered prescriber, id. at 2,

but that he did become CPC’s registered agent in December 2014, id. at 3. The

grand jury charged that Lisa Hofschulz prescribed “excessive dosages of

controlled substances outside of a professional medical practice and not for a

legitimate medical purpose especially oxycodone and methadone.” Id. at 4. It

alleged that Lisa and Robert Hofschulz hired other prescribers to prescribe in

the same way as Lisa Hofschulz, and directed a person not authorized to issue

prescriptions to distribute them when authorized prescribers refused to do so.

Id. at 4.

       The indictment also included thirteen counts of knowingly and

intentionally distributing and dispensing unlawfully certain controlled

substances to certain patients on certain dates, outside of a professional

medical practice and not for a legitimate medical purpose; all thirteen counts


                                        2
named Lisa Hofschulz as a defendant and four also named Robert Hofschulz.

Id. at 6-7.

       Eight months later, on February 26, 2019, the grand jury returned a

superseding indictment. Dkt. No. 29. The superseding indictment added a

fifteenth count, alleged solely against Lisa Hofschulz:

             1.    On or about November 19, 2015, in the State and
       Eastern District of Wisconsin,

                               LISA HOFSCHULZ,

       Knowingly and intentionally distributed Oxycodone and Morphine,
       both Schedule II controlled substances, to F.E. outside of a
       professional medical practice and not for a legitimate medical
       purpose.

            2.    The death of F.E. resulted from the use of the
       Oxycodone and Morphine distributed by Lisa Hofschulz.

             All in violation of Title 21, United States Code, Sections
       841(a)(1) and (b)(1)(C), and Title 18, United States Code, Section 2.

Id. at 8.

B.     The Parties’ Proposed Instructions

       While the government has proposed many of the Seventh Circuit’s

pattern criminal jury instructions and several “special”—that is, non-pattern—

instructions, the defendants have proposed their own versions of only a few

instructions and the parties do not dispute some of those. This preliminary

ruling addresses only those instructions the parties have indicated they

dispute.

       1.     Elements of 21 U.S.C. §841(a)(1)

       The government has proposed the following instruction:


                                         3
                Controlled Substances – Illegal Distribution

            To sustain the charge of distributing or dispensing
      unlawfully a controlled substance, as charged in all counts of the
      indictment, the United States must prove the following
      propositions:

            First, that the defendant knowingly distributed or dispensed
      a controlled substance(s) or attempted to do so;

            Second, that the defendant did so by prescribing the
      controlled substance(s) outside of the usual course of professional
      medical practice and not for a legitimate medical purpose; and

            Third, that the defendant knew that the substance was some
      kind of a controlled substance.

      If you find from your consideration of all the evidence that each of
      these propositions has been proved beyond a reasonable doubt,
      then you should find the defendant guilty. If, on the other hand,
      you find from your consideration of all the evidence that any one of
      these propositions has not been proved beyond a reasonable
      doubt, then you should find the defendant not guilty.

Dkt. No. 115 at 23.

      Defendant Robert Hofshulz has proposed no alternative to this

instruction.

      Defendant Lisa Hofschulz has proposed the following alternative:

                Controlled Substances – Illegal Distribution

            To sustain the charge of distributing or dispensing unlawfully
      a controlled substance, as charged in each count of the indictment,
      the government just prove the following propositions:

            First, that the defendant knowingly distributed or dispensed
      a controlled substance(s);

           Second, that the defendant knew that the substance was
      some kind of controlled substance;




                                       4
            Third, that the defendant distributed or dispensed the
      controlled substance(s) outside the usual course of professional
      practice and not for a legitimate medical purpose; and

            Fourth, that the defendant did so knowingly and intentionally.

            If you find from your consideration of all the evidence that
      each of these propositions has been proved beyond a reasonable
      doubt, then you should find the defendant guilty. If, on the other
      hand, you find from your consideration of all the evidence that any
      one of these propositions has not been proved beyond a reasonable
      doubt, then you should find the defendant not guilty.

Dkt. No. 115 at 32.

      2.    Definition of Knowingly

      Among the Seventh Circuit pattern instructions the government has

proposed is Pattern Instruction 4.10. Dkt. No. 115 at 20. That instruction

reads:

                      4.10 DEFINITION OF KNOWINGLY

            A person acts “knowingly” if he realizes what he is doing and
      is aware of the nature of his conduct, and does not act through
      ignorance, mistake, or accident. [In deciding whether the defendant
      acted knowingly, you may consider all of the evidence, including
      what the defendant did or said.]

             [You may find that the defendant acted knowingly if you find
      beyond a reasonable doubt that he believed it was highly probable
      that [state fact as to which knowledge is in question, e.g., “drugs
      were in the suitcase,” “the financial transaction was false,”] and that
      he took deliberate action to avoid learning that fact. You may not
      find that the defendant acted knowingly if he was merely mistaken
      or careless in not discovering the truth, or if he failed to make an
      effort to discovery the truth.]

The William J. Bauer Pattern Criminal Jury Instructions of the Seventh Circuit

(2020 Ed.), Instruction 4.10.




                                        5
      Defendant Robert Hofschulz has not proposed an alternative to the

pattern instruction.

      Defendant Lisa Hofschulz proposes the following alternative:

                           Definition of Knowingly

            A person acts knowingly if she realizes what he [sic] is doing
      and is aware of the nature of her conduct, and does not act through
      ignorance, mistake, or accident. In the context of this case, this
      means that the government must prove beyond a reasonable doubt
      that Lisa Hofschulz knew that her prescribing of the controlled
      substance at issue was both outside the usual course of medical
      practice and not for a legitimate medical purpose.

Dkt. No. 115 at 34.

      3.    Instructions Related to Illegal Prescription of Controlled Substances

      The government has proposed the following instructions:

      Outside the Usual Course of Professional Medical Practice and
                      Not for a Legitimate Purpose

             Federal law authorizes registered medical practitioners to
      dispense a controlled substance by issuing a lawful prescription.
      Registered practitioners are exempt from criminal liability if they
      distribute or dispense controlled substances for a legitimate medical
      purpose while acting in the usual course of professional practice. A
      registered practitioner violates Section 841(a)(1) of Title 21 of the
      United States Code if the practitioner distributes or dispenses a
      controlled substance without a legitimate medical purpose and
      outside the usual course of standard professional practice.

            A prescriber’s own treatment methods do not themselves
      establish what constitutes professional medical practice. In
      determining whether the defendant’s conduct was outside the usual
      course of professional medical practice, you should consider the
      testimony you have heard relating to what has been characterized
      during the trial as the norms of professional practice. You should
      consider the defendant’s actions as a whole, the circumstances
      surrounding them, and the extent of severity of any violations of
      professional norms you find the defendant may have committed.

Dkt. No. 115 at 24.
                                        6
          Good Faith in the Usual Course of Professional Medical
                                Practice

            The Defendant may not be convicted if she dispenses or
      causes to be dispensed controlled substances in good faith in
      accordance with the standards of professional medical practice
      generally recognized and accepted in the United States. Only the
      lawful acts of a prescriber, however, are exempted from prosecution
      under the law. Good faith in this context means an observance of
      conduct in accordance with what the prescriber should reasonably
      believe to be proper medical practice defined by generally recognized
      and accepted standards of professional medical practice. In
      determining whether the defendant acted in good faith in the usual
      course of professional medical practice, you may consider all of the
      evidence in the case which relates to that conduct.

Dkt. No. 115 at 25.

      Defendant Robert Hofschulz does not appear to object to these two

instructions. Dkt. No. 115 at 29 (“In addition to those instructions sought by

the Government, Robert Hofschulz seeks the Court to give . . . .”). He asks,

however, that the court give an additional good faith instruction as to him. He

asks the court to give Seventh Circuit Pattern Jury Instruction 6.11:

        6.11 GOOD FAITH—TAX AND OTHER TECHNICAL STATUTE
                             CASES

             A person does not act willfully if he believes in good faith that
      he is acting within the law, or that his actions comply with the law.
      Therefore, if the defendant actually believed that what he was doing
      was in accord with the [tax; currency structuring; other technical
      statute] laws, then he did not willfully [evade taxes; fail to file tax
      returns; make a false statement on a tax return; other charged
      offense]. This is so even if the defendant’s belief was not objectively
      reasonable, as long as he held the belief in good faith. However, you
      may consider the reasonableness of the defendant’s belief, together
      with all the other evidence in the case, in determining whether the
      defendant held that belief in good faith.

The William J. Bauer Pattern Criminal Jury Instructions of the Seventh Circuit

(2020 Ed.), Instruction 6.11.
                                         7
     Defendant Lisa Hofschulz proposes an alternative instruction to those

proposed by the government:

         Good Faith in the Usual Course of Professional Medical
                               Practice

            A licensed practitioner such as Lisa Hofschulz is authorized
     to prescribe drugs only when she is acting as a medical practitioner.
     In making a medical judgment concerning the right treatment for an
     individual patient, medical practitioners have discretion to choose
     among a wide range of available options. Therefore, in determining
     whether Lisa Hofschulz acted knowingly without a legitimate
     medical purpose, you should examine all of her actions and the
     totality of the circumstances surrounding those actions.

            Lisa Hofschulz contends that she prescribed controlled
     substances in good faith. The offenses charged in the indictment
     require proof that Lisa Hofschulz knowingly and intentionally
     distributed controlled substances outside the usual course of
     professional practice and not for a legitimate medical purpose. If you
     find that Lisa Hofschulz acted in good faith, that would be a
     complete defense for these charges because good faith on the part of
     Lisa Hofschulz would be inconsistent with her acting knowingly and
     intentionally. A person acts in good faith when he or she has an
     honestly held belief of the truth of the statements being given to
     them even though the belief turns out to be inaccurate or incorrect.
     God faith in this context means good intentions and the honest
     exercise of professional judgment as to a patient’s medical needs.

           Lisa Hofschulz does not have the burden of proving good faith.
     Good faith is a defense because it is inconsistent with the
     requirement of the offenses that she acted knowingly and
     intentionally. As I have instructed you, the government must prove
     Lisa Hofschulz’s mental state beyond a reasonable doubt. In
     deciding whether the Government proved that Lisa Hofschulz acted
     knowingly and intentionally, or instead whether Lisa Hofschulz
     acted in good faith, you should consider all the evidence presented
     in the case that may bear on Lisa Hofschulz’s state of mind.

           If you find from the evidence that the government failed to
     prove beyond a reasonable doubt that Lisa Hofschulz acted
     knowingly or intentionally, or that the government failed to prove
     any other element as to any one of the counts, you must find Lisa
     Hofschulz not guilty as to that count. If, on the other hand, you find
     that the government proved beyond a reasonable doubt each of the
                                       8
      elements as to any count, then you should find Lisa Hofschulz guilty
      as to that count.

Dkt. No. 115 at 35.

      4.    Standard of Care Instruction

      Lisa Hofschulz has proposed the following instruction:

                                Not Malpractice

             In your experiences, some of you may be familiar with or have
      heard of medical malpractice or the standard of care. This is not a
      medical malpractice case. Those terms are used in civil cases when
      a patient is seeking damages. Medical malpractice is the
      unwarranted departure from generally accepted standards of
      medical practice allegedly resulting in injury to a patient. This,
      however, is a criminal case, and you must apply the instructions I
      am giving to you now and determine whether Lisa Hofschulz
      distributed or dispensed a controlled substance outside the usual
      course of professional practice and not for a legitimate medical
      purples. You are not deciding whether Lisa Hofschulz should be
      liable for medical malpractice.

Dkt. No. 115 at 39.

      The government objects to this instruction. Id.

C.    Analysis

      1.    Governing Law

      The indictment alleges that the defendants conspired to violate, or

violated, 21 U.S.C. §841(a)(1). That statute states:

      (a) Unlawful Acts

      Except as authorized by this subchapter, it shall be unlawful for any
      person knowingly or intentionally—

      (1) to manufacture, distribute, or dispense, or possess with intent
      to manufacture, distribute, or dispense, a controlled substance . . .
      .



                                         9
       Most commonly, the government brings charges for violations of

§841(a)(1) against defendants who have no legal authority to distribute or

dispense controlled substances. The Seventh Circuit has two pattern

instructions for cases alleging violations of 21 U.S.C. §841(a)(1), both of which

were intended for that circumstance—a case in which the defendant had no

legal authority to distribute or dispense controlled substances. The first—an

instruction on the elements of distribution of a controlled substance—requires

the government to prove beyond a reasonable doubt that the defendant

knowingly distributed a particular controlled substance and that she knew the

substance was some kind of controlled substance. The William J. Bauer

Pattern Criminal Jury Instructions of the Seventh Circuit (2020 Ed.), p. 880.

The second—an instruction on the elements of possession with intent to

distribute—requires the government to prove beyond a reasonable doubt that

the defendant knowingly possessed a particular controlled substance, that she

intended to distribute that person to another person and that she knew it was

some kind of controlled substance. Id., p. 883.

      Neither of these instructions fits the circumstances of this case, in which

the defendant accused of having violated the statute is a registered prescriber

authorized to possess and distribute controlled substances knowing that they

are controlled substances. A person registered and authorized to prescribe

controlled substances would not violate the statute simply because she

possessed a controlled substance, intended to distribute it to another person

and knew it was a controlled substance; while those elements describe a crime


                                        10
for someone who is not a licensed prescriber, they describe the job of someone

who is a licensed prescriber.

      In December 1975, the Supreme Court decided United States v. Moore,

423 U.S. 122 (1975). A doctor had been charged with, tried for and convicted of

violating 21 U.S.C. §841(a)(1) by unlawfully distributing and dispensing

methadone. Id. at 124-25. The D.C. Court of Appeals, while assuming that the

defendant had acted wrongfully (the defendant admitted that he had not

observed “generally accepted medical practices,” had run a large-scale

operation writing hundreds of methadone prescriptions a day to patients who

received only “the most perfunctory” examinations before being prescribed the

amount of the drug they requested, id. at 126-27), held that the doctor could

not be prosecuted under §841 and that Congress had intended for registered

physicians to be prosecuted only under 21 U.S.C. §§842 and 843. Id. at 127-

28.

      The Supreme Court disagreed. It concluded that in enacting §841,

“Congress was concerned with the nature of the drug transaction, rather than

with the status of the defendant.” Id. at 134. In noting that the House

Committee Report on what became the Controlled Substances Act stated that

the bill “makes transactions outside the legitimate distribution chain illegal,”

the Court stated that the “most sensible interpretation” of that language was

that a violation “was intended to turn on whether the ‘transaction’ falls within

or without legitimate channels.” Id. at 135.




                                        11
      In response to the defendant’s argument that the specific conduct

prohibited by §841 is authorized for a registered prescriber, the Supreme Court

noted that ‘[t]he trial judge assumed that a physician’s activities are authorized

only if they are within the usual course of professional practice.” Id. at 138.

The trial judge had told the jury that to convict the defendant, it must find

      beyond a reasonable doubt that a physician, who knowingly or
      intentionally, did dispense or distribute methadone) by prescription,
      did so other than in good faith for detoxification in the usual course
      of a professional practice and in accordance with a standard of
      medical practice generally recognized and accepted in the United
      States.

Id. at 138-39. The Court recounted that the court of appeals had not addressed

the defendant’s argument because it had concluded that doctors could not be

prosecuted under §841, but that it had suggested that if a doctor could be

prosecuted under that section, “he could not be prosecuted merely because his

activities fall outside the ‘usual course of practice.’” Id. at 139.

      Again, the Supreme Court disagreed. It cited various provisions of the

Controlled Substances Act that “reflect the intent of Congress to confine

authorized medical practice within accepted limits.” Id. at 141-42. In

particular, the Court referenced §802(2), which defined a “practitioner” as

someone who dispensed drugs “in the course of professional practice or

research.” Id. at 141. The Moore Court concluded that there was sufficient

evidence presented at trial “for the jury to find that respondent’s conduct

exceeded the bounds of ‘professional practice.’” Id. at 142. The Court said,

      As detailed above, he gave inadequate physical examinations or
      none at all. He ignored the results of the tests he did make. He did
      not give methadone at the clinic and took no precautions against its
                                          12
        misuse and diversion. He did not regulate the dosage at all,
        prescribing as much and as frequently as the patient demanded. He
        did not charge for medical services rendered, but graduated his fee
        according to the number of tablets desired. In practical effect, he
        acted as a large-scale “pusher” not as a physician.

Id. at 142-43.

        Ten months before the Supreme Court issued its decision in Moore, the

Seventh Circuit had faced the same issue. In United States v. Green, 511 F.2d

1062 (7th Cir. 1975), the defendants (physicians and a pharmacist) had been

convicted of illegally “dispensing or distributing of controlled substances

pursuant to prescriptions allegedly issued without a legitimate medical purpose

or outside the usual course of professional practice” in violation of §841(a) and

21 C.F.R. §306.04(a)1. Green, 511 F.2d at 1063. The defendants challenged

their convictions based on the D.C. Court of Appeals’ decision in Moore—the

one the Supreme Court later would overturn. Id. at 1067-68. As the Supreme

Court would do ten months later, the Seventh Circuit concluded that §841

“does not exclude physicians from its coverage.” Id. at 1069. The court then

considered “precisely what type of dispensing or distributing is authorized by

the exception clause of section 841.” Id. The court looked to 21 C.F.R.

§306.04(a), which “provide[d] that a prescription for a controlled substance to

be effective must be issued for a legitimate medical purpose by a practitioner

acting in the usual course of his professional practice.” Id. The court concluded

that the regulation did not expand the criminal statute, and that the

defendants had violated the statute because “there were wholesale sales of


1
    Now 21 C.F.R. §1306.04.
                                        13
prescriptions without even the pretense of a legitimate medical purpose or

standard medical procedures.” Id. at 1070.

      One of the Green defendants challenged the jury instruction “on what

constituted a defense by a physician to an action under section 841(a).” Id. at

1071. The judge had instructed the jury that it was a defense “if the substance

is prescribed by [the physician] in good faith in medically treating a patient.”

Id.2 The defendant argued that the court should have given “an instruction that

would have established a defense on the mere showing that a controlled

substance was prescribed by a physician for his patient’s own use.” Id. The

Seventh Circuit rejected this argument, finding that the proffered instruction

was “too broad” and would have had the effect of applying the rationale used by

the court of appeals in Moore. Id. The court stated,

      We have decided that a prescription issued by a physician that is so
      far removed from a physician’s professional responsibilities (i.e.

2
  The entire instruction given by the trial judge read: “Federal law authorizes a
licensed physician to prescribe controlled substances of the kinds charged in
the indictment, if the drug is prescribed in the course of the physician’s
professional practice. The defendant [] is a licensed physician. It is therefore a
defense to the charges in this indictment that the controlled substances were
prescribed by him in the course of his professional practice. A controlled
substance is prescribed by a physician in the course of his professional
practice, and therefore lawfully, if the substance is prescribed by him in good
faith in medically treating a patient. In order to determine whether or not a
prescription or prescriptions were issued in the course of a defendant
physician’s professional practice, you may consider all of the evidence of
circumstances surrounding the prescribing of the substance in question, the
statements of the parties to the prescription transaction, any expert testimony
as to what is the usual course of medical practice, and any other competent
evidence bearing on the purpose for which the substances in question were
prescribed. Unless you find beyond a reasonable doubt that an act of
prescribing charged in the indictment against a physician defendant was not
done by the defendant physician in the course of his professional practice,,
then you should not find him guilty.” Green, 511 F.2d at 1071 n.22.
                                        14
      more than mere technical violations of his authorization) violates
      section 841(a). The ‘good faith medical treatment’ instruction seems
      to be an accurate reflection of this holding and in no way was
      prejudicial to the defendant’s case.

Id.

      The current iteration of the regulation referenced in Green is 21 C.F.R.

§1306.04(a)—which states:

      §1306.04 Purpose of issue of prescription.

      (a) A prescription for a controlled substance to be effective must be
      issued for a legitimate medical purpose by an individual practitioner
      acting in the usual course of his professional practice. The
      responsibility for the proper prescribing and dispensing of controlled
      substances is upon the prescribing practitioner, but a
      corresponding responsibility rests with the pharmacist who fills the
      prescription. An order purporting to be a prescription issued not in
      the usual course of professional treatment or in legitimate and
      authorized research is not a prescription within the meaning and
      intent of section 309 of the Act (21 U.S.C. 829) and the person
      knowingly filling such a purported prescription, as well as the
      person issuing it, shall be subject to the penalties provided for
      violations of the provisions of law relating to controlled substances.

      Later in 2007—after the Supreme Court had issued its decision in

Moore—the Seventh Circuit decided United States v. Bek, 493 F.3d 790 (7th

Cir. 2007). The defendant doctor in Bek ran a pain-management clinic in

Indiana; the jury convicted him of, among other things, illegally prescribing

controlled substances. Id. at 795. On appeal, the defendant argued that the

evidence was insufficient to support his convictions for “unauthorized

distribution of controlled substances because the government’s experts testified

as to the civil ‘standard of care’ rather than the higher criminal ‘course of

professional practice’ standard.” Id. at 798. As the Seventh Circuit put it,



                                        15
“[e]ssentially, Bek argues that the government’s evidence proved malpractice,

not criminal conduct.” Id.

      Citing the Supreme Court’s decision in Moore and its own decision in

Green, the Seventh Circuit said that to convict a registered practitioner of

violating §841(a), “the government must show that he prescribed controlled

substances outside ‘the course of professional practice.’” Id. The court found

that the defendant’s concerns about the jury being misled were “allayed by the

jury instructions, which he did not contest.” Id.

      The instructions stated that the government had to prove that Bek
      distributed controlled substances “other than for a legitimate
      medical purpose or not within the bounds of professional medical or
      pharmaceutical practice.” The court also specifically instructed the
      jury that “[i]n determining whether the defendant’s conduct was
      within the bounds of professional medical practice, you should
      consider the testimony you have heard relating to what has been
      characterized during trial as the ‘norms’ of professional practice.”
      We must presume that the jury followed these proper instructions,
      see Laxton v. Bartow, 421 F.3d 565, 573 (7th Cir. 2005), and relied
      upon the evidence of the norms of professional practice to determine
      whether Bek’s conduct fell outside the “course of professional
      practice.”

Id. at 798-99.

      The court went on to conclude that the evidence presented at trial

satisfied “the criminal standard”:

      Witnesses described practices inconsistent with legitimate medical
      care: uniform, superficial, and careless medical examinations (e.g.,
      blood pressures taken through clothing); exceedingly poor record-
      keeping, which one expert called “astonishing” (e.g., reporting
      temperatures of 98.6º for nearly every patient); and a disregard of
      blatant signs of drug abuse. The experts testified that Bek
      prescribed the “same menu” and same dosages of drugs to different
      patients, regardless of body build and kidney function. Further, they
      noted that contrary to accepted medical practice, Bek prescribed
      multiple medications having the same effects (e.g., two muscle
                                        16
      relaxants prescribed at a time), and drugs that are dangerous when
      taken in combination. And, they concluded that Bek’s conduct “was
      for other than legitimate medical purpose.” The jury had more than
      enough evidence to determine that Bek had a general practice of
      prescribing controlled substances outside the course of professional
      conduct.

Id. at 799.

      The following year, the Seventh Circuit decided United States v. Chube II,

538 F.3d 693 (7th Cir. 2008). The defendants, medical doctor siblings, were

convicted of unlawful distribution of controlled substances. Id. at 694-95. On

appeal, the defendants argued that “their convictions . . . assess their actions

by reference to the standard of care applicable in a civil malpractice suit, but

the proper standard is the one found in the Controlled Substances Act (“CSA”),

which authorizes the conviction of a registered practitioner only if the

prescription was written without a legitimate medical purpose and outside the

scope of professional practice.” Id. at 695. The defendants alleged that the

testimony of the government’s expert witnesses “conflated the civil and criminal

standards of care and thus created a risk that the jury found liability not

because it concluded that the Doctors’ acts of prescribing medication fell

outside the scope of legitimate medical practice, but instead because it thought

they had been careless.” Id. at 696. The “battleground of the litigation . . . was

whether the Doctors knew that no legitimate medical reason existed for

prescribing painkillers to” the patients who had testified. Id.

      The defendants had filed a pretrial motion in limine, arguing that the

court should have excluded some or all the testimony of two government

experts. Id. at 697.
                                        17
      Dr. [Theodore] Parran, who specialize[d] in internal medicine and
      addiction medicine, evaluated all 98 patient files in the record.
      Based on that review, he concluded that the prescribing “was not
      done consistent with the usual standards of medical practice” and
      thus was not done with a “legitimate medical purpose.” Dr. [Robert]
      Barkin was called as an expert on pharmacology. Though not a
      medical doctor, Dr. Barkin received his doctorate in clinical
      pharmacy in 1984 and is board-certified by various associates for
      pain management and forensic medicine. Like Dr. Parran, Dr.
      Barkin testified solely on the basis of the patient charts, although
      he reviewed only a selection. He, too, concluded that the
      prescriptions in the carts that he reviewed were issued “[o]utside the
      scope of medical practice, not for legitimate purposes.”

Id. at 696-97.

      The defendants described the purpose of their motion in limine as a

“request that [the trial court] enter a preliminary ruling prohibiting the

Government from introducing any evidence at trial that the Chubes’ treatment

of patients did not conform to the ‘standards of medical practice’, or any other

evidence that would be suggestive of a violation of the civil standard of care

applicable in medical malpractice cases.” Id. at 697. The government

characterized the purpose of the motion as an attempt to exclude all expert

testimony “that would suggest a violation of the standard of care applicable in

civil medical malpractice cases.” Id. The government conceded that “the expert

testimony would not be conclusive on the question of the Doctors’ criminal

liability,” but argued that the evidence was relevant “to circumstantially

establishing that the defendants had knowingly and intentionally distributed

drugs as mere pill-pushers rather than in course of a professional medical

practice.” Id. The defendants replied that they agreed the testimony had some

relevance; they were trying only to limit any portion of the evidence that


                                        18
“tended to conflate the civil and criminal standards, not to exclude it entirely.”

Id. The Seventh Circuit concluded that the district court had not abused its

discretion in denying the motion, given the defendants’ concession that the

experts’ testimony had some relevance and their insistence that they were not

trying to exclude the expert testimony entirely. Id.

      The defendants also argued that the court should have stricken or

excluded the experts’ testimony during the trial “once it became clear that the

testimony was creating precisely the type of confusion that the motion in limine

sought to prevent.” Id. The defendants argued that the expert testimony

“reduce[d] the Government’s burden from the standard of criminal intent to the

negligence requirement that applies to civil malpractice.” Id.

      To address this argument, the Seventh Circuit returned to the proof

required to convict registered prescribers under §841(a).

      In order to support a violation of the CSA, the jury had to find that
      the Doctors knowingly and intentionally acted “outside the course
      of professional practice” and without a legitimate medical purpose.”
      An implementing regulation issued under the CSA, 21 C.F.R.
      § 1306.04, reiterates this standard: “A prescription for a controlled
      substance[,] to be effective[,] must be issued for a legitimate medical
      purpose by an individual practitioner acting in the usual course of
      his professional practice.” See, e.g., United States v. Bek, 493 F.3d
      790, 798 (7th Cir. 2007) (“[T]o convict … a practitioner registered to
      distribute controlled substances[] of violating § 841(a)(1), the
      government must show that he prescribed controlled substances
      outside ‘the course of professional practice.’”); see also United States
      v. Moore, 423 U.S. 122, 138-43 . . . (1975). As one court summarized
      it:

          [T]o convict a practitioner under § 841(a), the government
          must prove (1) that the practitioner distributed controlled
          substances, (2) that the distribution of those controlled
          substances was outside the usual course of professional
          practice and without a legitimate medical purpose, and (3)
                                        19
          that the practitioner acted with intent to distribute the drugs
          and with intent to distribute them outside the course of
          professional practice. In other words, the jury must make a
          finding of intent not merely with respect to distribution, but
          also with respect to the doctor’s intent to act as a pusher
          rather than a medical professional.

      United States v. Feingold, 454 F.3d 1001, 1008 (9th Cir. 2006).

Id. at 697-98.

      Against this backdrop, the Seventh Circuit agreed with the government

“that it is impossible sensibly to discuss the question whether a physician was

acting outside the usual course of professional practice and without a

legitimate medical purpose without mentioning the usual standard of care.” Id.

at 698. The court conceded that the experts “did not, every time, spell out the

fact that something more than conduct below the usual standard of care was

needed to show an absence of a valid medical purpose,” and noted that at a

pretrial motions hearing, the district court had indicated that the government

possibly could proceed on a theory that the defendants “didn’t do the proper

work-up.” Id. But the court found that typically during the trial itself, the jury

heard from the experts “(1) an opinion from the expert that no legitimate

medical purpose existed for the prescription in question; and (2) a clarification

from the court that the ‘standard of care’ is an issue distinct from the question

of ‘legality.’” Id. The court concluded that the district court did not abuse its

discretion in allowing the challenged lines of questioning of the experts and

concluded “that a properly instructed jury could keep the relevant concepts

straight.” Id. at 699.



                                         20
      That led the Seventh Circuit to the defendants’ challenge to the jury

instructions. The trial court had given the following instructions:

      A controlled substance is prescribed by a physician in the course of
      his professional practice, and therefore lawfully, if the substance is
      prescribed by him in good faith in medically treating a patient.

      Good faith means good intentions and the honest exercise of good
      professional judgment as to a patient’s medical needs. Good faith
      means an observance of conduct in accordance with what the
      physician should reasonably believe to be proper medical care.

      In order to determine whether or not a prescription or prescriptions
      were issued in the course of a defendant physician’s professional
      practice, you may consider all of the evidence of circumstances
      surrounding the prescribing of the substance in question, the
      statements of the parties to the prescription transactions, any expert
      testimony as to what is the usual course of medical practice, and
      any other competent evidence bearing on the purpose for which the
      substances in question were prescribed.

      Unless you find beyond a reasonable doubt that an act of prescribing
      charged in the Superseding Indictment was not done in the course
      of his professional practice, then you should find the defendant you
      are considering not guilty of the charge you are considering.

Id.

      The Seventh Circuit opined that there were “several points at which the

instructions make clear that unlawful-distribution liability cannot attach

unless no legitimate medical purpose existed for their prescription,” including

the instructions’ elaboration on the meaning of “in the course of professional

practice” and “no legitimate medical purpose.” Id. The court also observed that

the trial court had “permitted defense counsel to draw out the distinctions

between the civil and criminal burdens during opening statements, cross-

examinations, and closing arguments.” Id.

      The court then stated,
                                        21
      Though it is true that the jury instructions did not spell out the
      distinction between the civil and criminal burdens of proof as
      expressly as the court did in a case reviewed by the Fourth Circuit,
      see United States v. Alerre, 430 F.3d 681, 687 & n.5 (4th Cir. 2005),
      there is no one right way to convey the governing standards. This is
      particularly true where, as here, the defense made no effort even to
      propose the desired instruction. If it were vital to the defense that
      the jury receive further clarification on this issue, then the defense
      should have submitted a proposed instruction.

Id.

      The Alerre decision to which the Chube court referred “assess[ed] the

proper relationship between the civil and criminal standards of liability for a

physician who has prescribed drugs.” Alerre, 430 F.3d at 689. The Alerre court

indicated that an “enhanced analysis” of the traditional §841(a)(1) elements

applied “to persons who are properly registered with the DEA,” explaining that

under 21 U.S.C. §822, “such persons—including doctors—are authorized to

distribute controlled substances to the extent authorized by their

registrations.” Id. The court discussed the Supreme Court’s conclusion in

Moore that registered doctors could be held criminally liable under §841 when

their activities fell “outside the usual course of professional practice,” id. at 690

(quoting Moore, 423 U.S. at 124), then explained that “[i]n discussing the

proper application of the criminal standard, we have observed that ‘a licensed

physician who prescribes controlled substances outside the bounds of his

professional medical practice is subject to prosecution and is no different than

a large-scale pusher,’” id. (citing United States v. Tran Trong Cuong, 18 F.3d

1132, 1137 (4th Cir. 1994)). The court contrasted that with the South Carolina

standard for civil medical malpractice, where a plaintiff must show “(1) ‘the


                                         22
generally recognized practices and procedures that would be exercised by

competent practitioners in a defendant doctor’s field of medicine under the

same or similar circumstances,’ and (2) ‘that the defendant doctor departed

from the recognized and generally accepted standards, practices, and

procedures.’” Id. (quoting Gooding v. St. Francis Xavier Hosp., 487 S.E.2d 596,

599 (1997)).

      The Alerre court explained that in Tran Trong Cuong, it had

      observed that a criminal prosecution requires “proof beyond a
      reasonable doubt that the doctor was acting outside the bounds of
      professional medical practice.” Tran Trong Cuong, 18 F.3d at 1137.
      [The Tran Trong Cuong decision] elaborated that, in such a
      situation, a physician’s authority to prescribe drugs is being used
      “not for treatment of a patient, but for the purpose of assisting
      another in the maintenance of a drug habit or of dispensing
      controlled substances for other than a legitimate medical purpose,
      i.e. the personal profit of the physician.” Id. We concluded that the
      instructions in Tran’s trial not only comported with the criminal
      standard, but also required the prosecution to prove that the
      physician had written prescriptions “without a legitimate medical
      purpose,” arguably a more stringent requirement then the criminal
      standard announced in Moore, inuring “to [the] defendant’s benefit.”
      Id. at 1137-38.

Id. at 690-91.

      The Alerre court then turned to the defendants’ arguments that the

lawyers—prosecution and defense—had “erroneously conflated the criminal

standard with the civil standard and that, as a result, they were tried and

convicted for civil malpractice rather than for the criminal distribution of

drugs.” Id. at 691. The trial court had given several jury instructions, including

an instruction that the jury “could not convict on the distribution and drug

conspiracy charges if it found only that the defendants’ practices fell ‘below


                                        23
that line of what a reasonable physician would have done.’” Id. at 687. The

court told the jury that “in order to convict on the distribution and drug

conspiracy charges, the jury was obliged to find beyond a reasonable doubt

that the defendants were selling drugs, or conspiring to do so, and not

practicing medicine.” Id.

      The appellate court noted that the trial court had given the same jury

instructions as the ones the Fourth Circuit had approved in the Tran Trong

Cuong case, but that it had “more clearly articulated the distinction between

the civil standard and the criminal standard.” Id. at 691 n.9. It noted that the

trial court had “cautioned the jury about the standard-of-care evidence” and

“explained the degree of proof (i.e., proof beyond a reasonable doubt) necessary

for a criminal conviction.” Id.

      The Fourth Circuit quoted the “standard-of-care” instruction the trial

court had given:

      There has been some mention … of the standard of care. I’m not so
      sure the word[] malpractice ha[s] not been used. Those words relate
      to civil actions. When you see a doctor, as a patient, that doctor
      must treat you in a way so as to meet the standard of care that
      physicians of similar training would have given you under the same
      or similar circumstances.…

      That’s not what we’re talking about. We’re not talking about these
      physicians acting better or worse than other physicians. We’re
      talking about whether or not these physicians prescribed a
      controlled substance outside the bounds of their professional
      practice.

Id. at 687 n.5. It also explained that

      [t]he court further instructed the jury that “[i]f you find that a
      defendant acted in good faith in dispensing the drugs charged …,
      then you must find that defendant not guilty.” J.A. 1298. The court
                                         24
      then addressed the standard-of-care evidence and instructed the
      jury that the critical issue on the distribution and drug conspiracy
      charges was not whether the defendants had acted negligently, but
      “whether or not these physicians prescribed a controlled substance
      outside the bounds of their professional practice.’ J.A. 1299.

Id. at 691 n.9.

      In responding to the defendants’ argument that the lawyers improperly

conflated criminal and civil standards and thus that they were convicted of

malpractice, the Fourth Circuit concluded that “the jury was correctly

instructed on the applicable legal principles.” Id. at 692. The appellate court

stated that

      [t]he trial court was careful to spell out the differences between the
      criminal standard and the civil standard. Indeed, it admonished the
      jury that the defendants could only be convicted under the criminal
      standard, and it emphasized that they could not be convicted if they
      had dispensed the controlled substances at issue “in good faith.”

Id.

      The instructions the Fourth Circuit had approved in Tran Trong Cuong

were as follows:

      The third element, no legitimate medical purpose. The final element
      the government must prove beyond a reasonable doubt is that the
      defendant prescribed the drug other than for legitimate medical
      purpose and not in the usual course of medical practice.

      In making a medical judgment concerning the right to treatment for
      an individual patient physicians have discretion to choose among
      the wide range of available options. Therefore, in determining
      whether defendant acted without a legitimate medical purpose, you
      should examine all the defendant’s actions and the circumstances
      surrounding them.

      For example, evidence that a doctor warns his patients to fill their
      prescription at different drug stores, prescribes drugs without
      performing any physical examinations or only very superficial ones,
      or ask [sic] patients about the amount or type of drugs they want,
                                        25
      may suggest that the doctor is not acting for a legitimate medical
      purpose other than a [sic] outside the usual course of medical
      practice. These examples are neither conclusive nor exhaustive.
      They are simply meant to give you an idea of the kind of behavior
      from which you may conclude that a doctor was not prescribing
      drugs for a legitimate medical purpose and was not acting in the
      usual course of medical practice.

      A doctor dispenses a drug in good faith in medically treating a
      patient, then the doctor has dispensed the drug for a legitimate
      medical purpose in the usual course of medical practice. That is, he
      has dispensed the drug lawfully. Good faith in this context means
      good intentions in the honest exercise of best professional judgment
      as to a patient’s need. It means the doctor acted in accordance with
      what he believed to be proper medical practice.3

      If you find the defendant acted in good faith in dispensing the drug,
      then you must find him not guilty.

Tran Trong Cuong, 18 F.3d 1132, 1137-38 (4th Cir. 1994).

      The Seventh Circuit again had occasion to discuss the elements of

unlawful prescription of controlled substances in 2012 when it decided United

States v. Pellman, 668 F.3d 918 (7th Cir. 2012). Pellman, a medical doctor, was

convicted of distributing fentanyl in violation of §841(a)(1). Id. at 919. In

addressing Pellman’s argument that the government was required to introduce

expert testimony to prove the elements of the unlawful prescription charges,

the Seventh Circuit reviewed what the government was required to prove:

      Typically, to convict a person of violation 21 U.S.C. § 841(a)(1), the
      government must establish that the defendant knowingly possessed
      with an intent to distribute a controlled substance, and that the
      defendant knew that the substance was controlled. See United

3
 In its opposition to Lisa Hofschulz’s proposed elements instruction, the
government asks that if the court “believes that the proposed instructions are
unclear as to the third element,” it add language suggested by 3 Leonard B.
Sand, et al., Modern Federal jury Instructions, Instruction 56-18. Dkt. No. 115
at 33. The government then quotes almost identical language to the language
used by the Tran Trong Cuong court.
                                         26
      States v. Bek, 493 F.3d 790, 798 (7th Cir. 2007). Where the
      defendant is a physician, however, the government must also show
      that he prescribed controlled substances (1) “outside the course of
      professional practice” and (2) without a “legitimate medical
      purpose.” Id.; see also United States v. Chube, 538 F.3d 693, 697-
      98 (7th Cir. 2008); 21 C.F.R. § 1306.04(a) (“A prescription for a
      controlled substance[,] to be effective[,], must be issued for a
      legitimate medical purpose by an individual practitioner acting in
      the usual course of his professional practice.”).

Id. at 923-24.

      Most recently, the Seventh Circuit addressed the jury instruction issue in

United States v. Kohli, 847 F.3d 483 (7th Cir. 2017). The defendant—an Illinois

physician who specialized in pain management—was convicted on several

counts of “prescribing narcotics without a legitimate medical purpose in

violation of § 841(a) of the Controlled Substances Act.” Id. at 486. He argued on

appeal that he was entitled to an acquittal “because the evidence did not

establish that he intentionally engaged in any unlawful conduct.” Id. at 489. In

analyzing that argument, the Seventh Circuit recited the elements of the

offense:

      To convict a prescribing physician under § 841(a) of the Controlled
      Substances Act, the government must prove that the physician
      knowingly prescribed a controlled substance outside the usual
      course of professional medical practice and without a legitimate
      medical purpose. United States v. Pellmann, 668 F.3d 918, 923, (7th
      Cir. 2012); Chube II, 538 F.3d at 698; 21 C.F.R. § 1306.04(a). In
      other words, the evidence must show that the physician not only
      intentionally distributed drugs but that he intentionally “act[ed] as
      a pusher rather than a medical professional.” See Chube II, 538 F.3d
      at 698; see also United States v. Moore, 423 U.S. 122, 138-43 . . .
      (1975).

Id. at 489-90.




                                       27
      After concluding that the government had presented “ample evidence

establishing that Dr. Kohli intentionally abandoned his role as a medical

professional and unlawfully dispensed controlled substances with no legitimate

medical purpose,” the court addressed Dr. Kohli’s argument that because the

evidence showed he gave the prescriptions to patients “who suffered from

documented medical conditions associated with chronic pain” and that the

evidence showed that those patients “exhibited addictive behaviors,” “the jury

must have convicted him on the erroneous belief that the Controlled

Substances Act categorically criminalizes prescribing narcotics to patients who

happen to suffer from addiction disorder in addition to chronic pain.” Id. at

490. The appellate court described this argument as missing the mark.

      The issue before the jury was not simply whether Dr. Kohli
      prescribed narcotics to drug addicts. That, in itself, is certainly not
      a violation of the Controlled Substances Act. Rather, the issue was
      whether he deliberately prescribed outside the bounds of medicine
      and without a genuine medical basis.

      * * * * *

      To be clear, we agree with Dr. Kohli that physicians are not
      automatically liable under § 841(a) whenever they prescribe
      narcotics to a patient who happens to be addicted; but we add that
      neither are they automatically immune from liability whenever a
      patient who is obviously misusing their prescription happens to
      suffer from chronic pain. The Controlled Substances Act does not
      give physicians carte balance to prescribe controlled drugs for a non-
      medical purpose simply because the immediate recipient of the
      prescription has an illness that the drugs could in theory alleviate if
      used properly. In every case, the critical inquiry is whether the
      relevant prescriptions were made for a valid medical purpose and
      within the usual course of professional practice. Here, a jury could
      reasonably conclude that they were not.

Id. at 490-91 (footnote omitted).


                                        28
      The court also rejected the defendant’s argument that the district court

erred in allowing the government’s expert to testify about “applicable legal

standards.” Id. at 491. The court noted that the expert “testified that he

believed certain of Dr. Kohli’s prescriptions were inconsistent with the usual

course of professional practice and lacked a legitimate medical purpose.” Id.

The Seventh Circuit concluded “that testimony tracks the elements necessary

to sustain a conviction for illegal dispensation, see 21 C.F.R. § 1306.04(a),” and

that while that testimony embodied an opinion about a dispositive issue in the

case, such opinions are allowed under Fed. R. Evid. 704(a). Id. The court

similarly rejected the defendant’s argument challenging the expert’s testimony

about the applicable legal standard:

      It is true that Dr. Parran’s testimony touched on the applicable
      standard of care among medical professionals—a standard that is
      no doubt closely linked to § 841(a)’s prohibition on prescribing
      outside the “usual course of professional medical practice.” But
      testimony on the standard of care is not converted into an
      impermissible jury instruction on the governing legal standard just
      because the two standards overlap. If that were the case, physicians
      could virtually never offer meaningful expert opinions in
      prosecutions under § 841(a). See Chube II, 538 F.3d at 698
      (recognizing that “it is impossible sensibly to discuss the question
      whether a physician was acting outside the usual course of
      professional practice and without a legitimate medical purpose
      without mentioning the usual standard of care”). Dr. Parran did not
      lecture the jury about the legal meaning or application of § 841(a),
      but simply opined that certain of Dr. Kohli’s actions were medically
      unjustified and contrary to standard professional medical practice.
      That opinion was within Dr. Parran’s area of expertise and was not
      inappropriate under Rule 704 or otherwise.

Id. at 492.

      Finally, Dr. Kohli argued on appeal that “the district court erroneously

instructed the jury that a finding of civil malpractice was sufficient to support a
                                        29
conviction.” Id. at 494. Dr. Kohli’s counsel did not object to the jury

instructions at the time the trial court gave them, so the Seventh Circuit

reviewed them for plain error. Id. It found no such error:

      The court instructed the jury to convict Dr. Kohli of illegally
      dispensing controlled substances under § 841(a) only if the jury
      found, beyond a reasonable doubt, that Dr. Kohli (1) knowingly and
      intentionally prescribed controlled substances (2) outside the usual
      course of professional medical practice, and (3) for no legitimate
      medical purpose. That is exactly what the statute requires to
      support a conviction. See 21 U.S.C. § 841(a); 21 C.F.R. § 1306.04(a).
      The district court thus correctly spelled out each of the elements of
      the offense, and clearly articulated the appropriate burden of proof
      governing criminal liability. The court further instructed the jury
      that it should not convict Dr. Kohli if it found that he made the
      relevant prescriptions in good faith.

      We see no support for Dr. Kohli’s argument that the district court
      somehow conflated the standards for civil and criminal liability, or
      that it otherwise misled the jury into believing that it could find Dr.
      Kohli criminally liable for engaging in mere civil malpractice. The
      district court’s jury instructions fairly and accurately stated the law
      and do not warrant reversal.

Id.

      The following are the instructions that the Kohli trial court gave the jury:

            In order for you to find the Defendant guilty of a charge of
      causing the illegal dispensation of a Schedule II controlled
      substance, the Government must prove the following elements
      beyond a reasonable doubt as to the charge that you are
      considering:

            1:     That the Defendant knowingly caused to be dispensed
      the controlled substance alleged in the charge you are considering;

            2:     That the Defendant did so by intentionally prescribing
      the controlled substance outside the usual course of professional
      medical practice, and not for legitimate medical purpose; and

            3:    That the Defendant knew that the substance was some
      kind of a controlled substance.


                                        30
      If you find from your consideration of all the evidence that the
Government has proved each of these elements beyond a reasonable
doubt as to the charge you are considering, then you should find the
Defendant guilty of that charge. If, on the other hand, you find from
your consideration of all the evidence that the Government has failed
to prove any one of these elements beyond a reasonable doubt as to
the charge you are considering, then you should find the Defendant
not guilty of that charge.

       The term dispense means to deliver a controlled substance to
the ultimate user by or pursuant to the lawful order of a practitioner.
The term practitioner means a physician or other person licensed,
registered, or otherwise permitted by the United States to distribute,
dispense or administer a controlled substance in the course of
professional practice.

       With respect to the charges of causing illegal dispensation of
a controlled substance in Counts 4 through 13, the Government
must prove beyond a reasonable doubt that the Defendant caused
to be dispensed to the patient the specific controlled substance while
acting outside the usual course of professional medical practice and
not for legitimate medical purpose. A physician’s own treatment
methods do not themselves establish what constitutes professional
medical practice. In determining whether Defendant’s conduct was
outside the usual course of professional medical practice, you
should consider the testimony you have heard relating to what has
been characterized during the trial as the norms of professional
practice. You should consider the Defendant’s actions as a whole,
the circumstances surrounding them, and the extent of severity of
any violations of professional norms you find the Defendant may
have committed.

      With respect to charges of causing the illegal dispensation of
a controlled substance in Counts 4 through 13, the Defendant may
not be convicted if he dispenses or causes to be dispensed controlled
substances in good faith to patients in the usual course of
professional medical practice. Only the lawful acts of a physician,
however, are exempted from prosecution under the law. The
Defendant may not be convicted if he merely made an honest effort
to treat his patients in compliance with an accepted standard of
practical practice.

      A controlled substance is dispensed or caused to be dispensed
by a physician in the usual course of his professional medical
practice, and, therefore, lawfully if the substance is dispensed or
caused to be dispensed by him in good faith in medically treating a
                                  31
      patient. Good faith in this context means good intentions and the
      honest exercise of good professional judgment as to the patient’s
      medical needs.

           Good faith means an observance of conduct in accordance
      with what the physician should reasonably believe to be proper
      medical practice.

             In determining whether the Defendant acted in good faith in
      the usual course of professional medical practice, you may consider
      all the evidence in the case which relates to that conduct.

United States v. Kohli, Case No. 14-cr-40038-JPG (S.D. Ill.), Dkt. No. 173 at

Page ID #5121-23.

      2.    Elements Instruction

      The government opposes the elements instruction proposed by Lisa

Hofschulz, arguing that it “adds a mens rea component as a separate element.”

Dkt. No. 115 at 33. The government argues that the defendant’s “proposed

addition of a fourth element is confusing and unnecessary.” Id. And it asserts

that the version of the instruction it has proposed is the version the Seventh

Circuit affirmed in Kohli (and that that version is “the same as provided for in 3

Leonard B. Sand et al., Modern Federal Jury Instructions, Instruction 56-15.”).

Id. at 32. In support of her version, Lisa Hofschulz cites United States v.

Szyman, Case No. 16-cr-95 (E.D. Wis.), Dkt. No. 49 at 6-7. Id.

      The instruction that the government proposes is not identical to the

instruction the trial court gave in Kohli (and that the Seventh Circuit said was

“exactly what the statute required to support a conviction”). The government’s

version of the second element—the element regarding prescribing outside of the

usual course of professional medical practice and not for a legitimate


                                        32
purpose—omits one word that the Kohli instruction included: “intentionally.”

Dkt. No. 115 at 23. The government proposes the following as the second

element:

      that the defendant did so by prescribing the controlled substance(s)
      outside of the usual course of professional medical practice and not
      for a legitimate medical purpose;

id., while the Kohli court gave the following as the second element:

      That the Defendant did so by intentionally prescribing the controlled
      substance outside the usual course of professional medical practice,
      and not for legitimate medical purpose.

Kohli, Case No. 14-cr-40038-JPG, Dkt. No. 173 at Page ID #5121 (emphasis

added).

      It is appropriate to reference the mens rea requirement in the “outside of

the usual course and not for a legitimate medical purpose” element. Section

841(a) states that it is unlawful for anyone to “knowingly and intentionally”

engage in the activities it describes. Both the government and Lisa Hofschulz

include the “knowingly” requirement in the language of the other two elements;

each phrases the instruction as requiring the government to prove that the

defendant “knowingly” distributed or dispensed the controlled substance, and

to prove that the defendant “knew” that the substance was some sort of

controlled substance. The government has not explained why the same should

not be true for the “outside of the usual course and not for a legitimate medical

purpose” element, particularly when the Seventh Circuit has found that a

version of the element that contained the “intentionally” language was “exactly”

what the statute required to support a conviction.


                                       33
        The Seventh Circuit also has implied in one decision and stated in

another that the “outside of the usual course and not for legitimate medical

purpose” element is subject to the same mens rea requirement as the other two

elements. In Chube II, the court referenced the Ninth Circuit’s decision in

Feingold, in which it stated that to sustain a conviction, the government must

prove

        that the practitioner acted with intent to distribute the drugs and
        with intent to distribute them outside the course of professional
        practice. In other words, the jury must make a finding of intent not
        merely with respect to distribution, but also with respect to the
        doctor’s intent to act as a pusher rather than a medical professional.

Chube II, 538 F.3d at 697-98 (quoting Feingold, 454 F.3d at 1008). And in

Kohli, the court explicitly stated that to convict a prescriber under §841(a), the

government “must prove that the physician knowingly prescribed a controlled

substance outside the usual course of professional medical practice and

without a legitimate medical purpose” and clarified that the “evidence must

show that the physician not only intentionally distributed drugs but that he

intentionally ‘act[ed] as a pusher rather than a medical professional.’” Kohli,

847 F.3d at 489-90 (citing Chube II, 538 F.3d at 698; Moore, 423 U.S. at 138-

43).

        Teasing out the mens rea requirement and stating it as a fourth, separate

element as Lisa Hofschulz proposes, however, does not make sense. If two of

the elements already contain a mens rea requirement, adding a separate mens

rea requirement after the first three elements would be redundant as to the two

elements that already include that requirement. It makes more sense to include


                                          34
the mens rea requirement in the “outside the usual course and without

legitimate medical purpose requirement,” just as it is included in the other two

elements.

      The court will give a version of the elements instruction that the Kohli

court gave:

             For you to find a defendant guilty of distributing and
      dispensing a controlled substance, the government must prove the
      following elements beyond a reasonable doubt as to the defendant
      and the charge that you are considering:

            First, that that defendant knowingly caused to be distributed
      or dispensed the controlled substance alleged in the charge you are
      considering;

             Second, that that defendant did so by intentionally
      distributing or dispensing the controlled substance outside the
      usual course of professional medical practice, and not for legitimate
      medical purpose; and

            Third, that that defendant knew that the substance was some
      kind of a controlled substance.

            If you find from your consideration of all the evidence that the
      government has proved each of these elements beyond a reasonable
      doubt as to the defendant and the charge you are considering, then
      you should find that defendant guilty of that charge. If, on the other
      hand, you find from your consideration of all the evidence that the
      government has failed to prove any one of these elements beyond a
      reasonable doubt as to the defendant and the charge you are
      considering, then you should find the defendant not guilty of that
      charge.

      The government has asked that if the court “believes that [its] proposed

instructions are unclear as to the third element,” the court include three

paragraphs suggested by 3 Leonard B. Sand, et al., Modern Federal Jury

Instructions, Instruction 56-18. Dkt. No. 115 at 33. Lisa Hofschulz included

one of those paragraphs in her proposed good faith instruction:
                                       35
      In making a medical judgment concerning the right treatment for a
      patient, [prescribers] have discretion to choose among a wide range
      of available options. Therefore, in determining whether the
      defendant acted without a legitimate medical purpose, you should
      examine all of the defendant’s actions and the circumstances
      surrounding them.

Id. at 33, 35. The Fourth Circuit approved this instruction in Tran Trong

Cuong and Alerre. Because it appears that both the government and the

defense want this instruction, and because it does not contradict Supreme

Court or Seventh Circuit law, the court will include this paragraph.

      As to the second paragraph the government seeks—a paragraph

describing all the ways in which a prescriber might act not for a legitimate

medical purpose and outside the course of professional medical practice—the

court will withhold judgment on whether to include it. It is not common for jury

instructions to describe specific illegal behavior. In a traditional §841(a)(1)

prosecution, the court does not instruct the jury that “evidence that a person

talks in code during telephone conversations, has a hidden compartment in his

car, possesses large amounts of unexplained cash, or possesses gram-weight

scales and packaging materials may suggest that the person is illegally selling

controlled substances.” The government is free to make those arguments, and

the defense to rebut them, but it is the jury’s responsibility to decide whether

those actions are outside the course of professional medical practice and not

for a legitimate medical purpose.

      3.     Definition of Knowingly

      The government has proposed Seventh Circuit pattern instruction 4.10,

while Lisa Hofschulz proposes to add to that instruction the sentence, “In the
                                         36
context of this case, this means that the government must prove beyond a

reasonable doubt that Lisa Hofschulz knew that her prescribing of the

controlled substance at issue was both outside the usual course of medical

practice and not for a legitimate medical purpose.” Dkt. No. 115 at 34. The

court will give the Seventh Circuit pattern instruction and will not include the

sentence Lisa Hofshulz has proposed.

      The court has determined that it will include the word “intentionally” in

the “outside the usual course of medical practice and not for a legitimate

medical purpose” instruction. The inclusion of that mens rea requirement will

reiterate for the jury that it must find that the defendant intended to distribute

or dispense the controlled substance outside the usual course of medical

practice and not for a legitimate medical purpose. Stating the same as part of

the definition of “knowingly” is redundant. Further, the inclusion of the

language Lisa Hofschulz proposes would render the “knowingly” definition

inapplicable to co-defendant Robert Hofschulz, who also has been charged with

unlawfully prescribing controlled substances.

      The court notes that the first paragraph of pattern instruction 4.10

includes alternative language in brackets. That language reads, “In deciding

whether the defendant acted knowingly, you may consider all of the evidence,

including what the defendant did or said.” The William J. Bauer Pattern

Criminal Jury Instructions of the Seventh Circuit (2020 Ed.), Instruction 4.10.

The court usually includes that bracketed language, and in this case, including




                                        37
that language comports with the instructions the trial courts gave in Chube II

and Kohli.

      4.     Good Faith

             a.    Robert Hofschulz’s proposed instruction

      Robert Hofshulz has asked the court to give Seventh Circuit Pattern

Instruction 6.11, entitled “Good Faith.” Dkt. No. 115 at 29. The Committee

Comment to this instruction states:

            When a defendant is accused of violating a complex and
      technical statute, such as a criminal tax statute, the term “willfully”
      has been construed to require proof that the defendant acted with
      knowledge that his conduct violated a legal duty. Ratzlaf v. United
      States, 510 U.S. 135, 144-46 (1994); Cheek v. United States, 498
      U.S. 192, 201 (1991); United States v. Wheeler, 540 F.3d 683, 689
      (7th Cir. 2008); United States v. Murphy, 469 F.3d 1130, 1138 (7th
      Cir. 2006).

      Robert Hofshulz argues that because he had no medical training and did

not author any prescriptions, he is entitled to “this discussion in order to treat

the case as a whole fairly and accurately as it applies to him.” Dkt. No. 115 at

29. He cites United States v. Koster, 163 F.3d 1008 (7th Cir. 1998) in support

of his request.

      The court will not give Seventh Circuit Pattern Instruction 6.11. The

instruction, as both its title and the Committee Comment make clear, is

designed to be given in cases involving alleged violations of complex technical

statutes, and in cases in which the mens rea requirement is “willful” action.

The grand jury did not charge Robert Hofschulz with violating a criminal tax

statute or some other complex, “technical” statute—it has charged him with



                                        38
conspiring to unlawfully distribute and prescribe controlled substances and

unlawfully distributing such substances. The mens rea requirement for

violations of 21 U.S.C. §841 is “knowingly and intentionally,” not “willfully.”

      The Koster case does not persuade the court otherwise. Koster involved a

thirty-count indictment charging the defendant with defrauding the Commodity

Credit Corporation. Id. at 1009. As the government points out, the district

court refused to give a good faith instruction in Koster; the Seventh Circuit

affirmed, finding that the mens rea requirements in the instructions regarding

the elements of the crimes with which the defendant had been charged

encompassed a good faith defense, because “[a]n action taken in good faith is

the other side of an action taken knowingly.” Id. at 1012 (citing United States v.

Schwartz, 787 F.2d 257, 265 (7th Cir. 1986)).

            b.     Lisa Hofschulz’s proposed instruction

      The government has agreed that the court should give a good faith

instruction and as evidenced from the discussion of the governing case law,

such instructions are common in unlawful prescription cases. The parties

dispute the content of the instruction.

      The portions of Lisa Hofschulz’s proposed instruction to which the

government most vehemently objects are the following:

      If you find that Lisa Hofschulz acted in good faith, that would be a
      complete defense for these charges because good faith on the part of
      Lisa Hofschulz would be inconsistent with her acting knowingly and
      intentionally. A person acts in good faith when he or she has an
      honestly held belief of the truth of the statements being given to
      them even though the belief turns out to be inaccurate or incorrect.



                                          39
Dkt. No. 115 at 35. The next paragraph of the proposed instruction says that

“[g]ood faith is a defense because it is inconsistent with the requirement of the

offenses that she acted knowingly and intentionally.” Id. These portions reflect

a subjective good faith standard; the instruction tells the jury that if Lisa

Hofshulz believed that what she was doing was right for a particular patient,

she could not be found guilty of unlawfully prescribing to such a patient—even

if what she was doing was outside the course of professional medical conduct

and was not for a legitimate medical purpose.

      The government argues that the circuit courts that have considered the

good faith defense as it relates to unlawful prescription cases all have

concluded that the good faith defense is subject to an objective, not a

subjective, standard and cites cases from five circuits holding as much. In

2006, the Fourth Circuit agreed with the defendant doctor that good faith

“generally” was relevant to a jury’s determination of whether a doctor acted

outside the bounds of medical practice and with a legitimate medical purpose.

United States v. Hurwitz, 459 F.3d 463, 476 (4th Cir. 2006). But the good faith

instruction the defendant in Hurwitz had proposed defined good faith as

meaning “the doctor acted according to what he believed to be proper medical

practice.” Id. at 478. The Fourth Circuit stated, “This proposed instruction

clearly sets forth a subjective standard, permitting Hurwitz to decide for

himself what constitutes proper medical treatment.” Id. The court concluded

that the instruction was improper, opining that “allowing criminal liability to

turn on whether the defendant-doctor complied with his own idiosyncratic view


                                         40
of proper medical practices is inconsistent with the Supreme Court’s decision

in Moore.” Id.

      The Fourth Circuit since has reiterated that holding in United States v.

Purpera, 844 F. App’x 614, 626 (4th Cir. 2021), rejecting a proposed good faith

instruction that defined good faith as meaning that “the doctor acted in

accordance with (what he reasonably believed to be) the standard of medical

practice generally recognized and accepted in the United States.” The court

stated that, like the instruction it had rejected in Hurwitz, the Purpera

instruction “permits a doctor ‘to decide for himself what constitutes proper

medical treatment,’ thereby setting forth a standard for good faith that is

entirely subjective.” Id. at 627.

      The Purpera court explained that the defendant had asserted that his

proposed instruction was similar to one the Sixth Circuit had approved in

United States v. Voorhies, 663 F.2d 30, 34 (6th Cir. 1981), which “defined good

faith as ‘an observance of conduct in accordance with what the physician

should reasonably believe to be proper medical practice.’” Id. (quoting Voorhies,

663 F.2d at 34). The Fourth Circuit characterized the Voorhies instruction as

“meaningfully different from one that is based on what the physician actually

believed.” Id. It explained that “[a] jury tasked with assessing what a physician

should have believed must apply an objective standard,” while “determining

what a doctor actually believed requires a jury to assess the doctor’s subjective

point of view.” Id.




                                        41
      The Eleventh Circuit reached the same conclusion in United States v.

Williams, 445 F.3d 1302, 1309 (11th Cir. 2006) and United States v. Merrill,

513 F.3d 1293 (11th Cir. 2008). In Merrill, the defendant had proposed an

instruction that focused on the defendant doctor’s subjective intent; in

rejecting the defendant’s argument that the district court should have given his

instruction, the Eleventh Circuit stated:

      We have already indicated that a good faith instruction focusing on
      the physician’s subjective intent, like the one proposed by Merill,
      “fails to introduce any objective standard by which a physician’s
      prescribing behavior can be judged.” United States v. Williams, 445
      F.3d 1302, 1309 (11th Cir. 2006), abrogated on other grounds,
      United States v. Lewis, 492 F.3d 1219 (11th Cir. 2007) (en banc).

      The appropriate focus is not on the subjective intent of the doctor,
      but rather it rests on whether the physician prescribes medicine “in
      accordance with a standard of medical practice generally recognized
      and accepted in the United States.” Id. (quoting United States v.
      Moore, 423 U.S. 122, 139 . . . (1975)). In Williams, we affirmed a trial
      court’s instruction like the one given here which focuses on whether
      the doctor acted in accordance with a generally-accepted standard
      of medical practice. Therefore, we find that the district court neither
      committed plain error nor abused its discretion in not giving Merill’s
      proposed jury instruction.

Merrill, 513 F.3d at 1306.

      In United States v. Wexler, 522 F.3d 194 (2d Cir. 2008), the defendant

asked the trial court to include language in the instructions regarding “good

intentions,” arguing, “If you have good intentions, it doesn’t matter if you made

a mistake. It only matters if you didn’t have good intentions.” Wexler, 522 F.3d

at 205. The district court declined to include the language the defendant

requested, opining that “good intentions is too loosey goosey a formulation and

will lead to juror confusion.” Id. The Second Circuit found that the district


                                        42
court did not err in refusing to include the requested language, stating in part

that “the inclusion of a good-intentions component of good faith may very well

contradict the objective standard of reasonableness required for a finding of

good faith.” Id. at 206.

      In United States v. Smith, 573 F.3d 639, 647 (8th Cir. 2009), the

defendant argued that the language of 21 C.F.R. §1306.04—requiring that for a

prescription to be effective, it must be issued “for a legitimate medical purpose

by an individual practitioner acting in the usual course of his professional

practice” (emphasis added)—meant that “‘his professional practice’ [was] to be

judged with reference to the particular practices of the issuing doctor, as

opposed to generally accepted medical practices.” The Eighth Circuit disagreed,

finding that the physician’s practice “must still comport with the tenants of

medical professionalism.” Id. at 648. The court stated, referencing its own

precedent, that “[w]e are . . . not at liberty to eliminate the requirement that an

issuing practitioner’s practice be objectively ‘professional,’ even assuming that

we are required by the regulation to consider ‘his’ particular practice.” Id.

(citing Moore, 423 U.S. at 140-43; referencing United States v. Katz, 445 F.3d

1023 (8th Cir. 2006)). It concluded that it was “not improper to measure the

‘usual course of professional practice’ under § 841(a)(1) and § 1306.04 with

reference to generally recognized and accepted medical practices and not a

doctor’s self-defined particular practice,” noting that the defendant’s proposed

interpretation “would allow an individual doctor to define the parameters of his

or her practice and effectively shield the practitioner from criminal liability


                                         43
despite the fact that the practitioner may be acting as nothing more than a

‘large-scale pusher.’” Id. at 648-49 (citing Moore, 423 U.S. at 143).

      A defendant had put forward this same interpretation of §1306.04(a)

years earlier in United States v. Norris, 780 F.2d 1207 (5th Cir. 1986). The

Fifth Circuit—as would the Eighth Circuit twenty years later—rejected the

argument, succinctly stating that “[o]ne person’s treatment methods do not

alone constitute a medical practice,” and finding that the trial court “correctly

rejected Norris’ proposed charge premised on a theory that a standard medical

practice may be based on an entirely subjective standard.” Id. at 1209.

      In Purpera, the Fourth Circuit discussed the Sixth Circuit’s ruling in

Voorhies. Twenty-eight years later, the Sixth Circuit reiterated its ruling from

Voorhies. In United States v. Godofsky, 943 F.3d 1011, 1015 (6th Cir. 2019),

the defendant requested a good faith instruction that defined good faith as

meaning that “the defendant acted in accordance with what he reasonably

believed to be proper medical practice.” Id. at 1016. The trial court refused to

give that instruction—in fact, refused to give a good faith instruction at all. Id.

at 1017. The Sixth Circuit characterized the defendant’s argument in support

of the instruction as an argument that “even though he knowingly an

intentionally violated professional medical practices and prescribed oxycodone

for no legitimate medical purpose (as the jury found), he cannot be convicted

because he personally believes that such unprofessional and illegitimate

actions were nonetheless beneficial to his patients.” Id. at 1026. The Sixth

Circuit rejected that argument, stating “that is not the law.” Id.


                                         44
      This court agrees with these circuit courts—whether a defendant charged

with unlawfully prescribing controlled substances acted in good faith must be

determined using an objective standard, not a subjective one. The subjective

standard Lisa Hofschulz proposes does not comport with Moore, and as some

of the courts above have noted, it would nullify §1306.04(a) by allowing each

individual prescriber to decide the “course of professional medical practice.”

      More broadly, the instructions proposed by the government contain, for

the most part, language that either the Supreme Court or the Seventh Circuit

has found does not constitute error. The court recounts the government’s

instructions below, and where applicable, identifies the source of the language;

the government’s proposed language is italicized and the matching language

from Supreme Court or Seventh Circuit case law is in bold.

Outside the Usual Course of Professional Medical Practice and Not for a
Legitimate Purpose (Dkt. No. 115 at 24)

      Federal law authorizes registered medical practitioners to dispense
      a controlled substance by issuing a lawful prescription.

      “Federal law authorizes a licensed physician to prescribe
      controlled substances of the kinds charged in the indictment, if the
      drug is prescribed in the course of the physician’s professional
      practice.” Green, 511 F.2d at 1071 n.22.

      Registered practitioners are exempt from criminal liability if they
      distribute or dispense controlled substances for a legitimate purpose
      while acting in the usual course of professional practice. A registered
      practitioner violates Section 841(a)(1) of Title 21 of the United States
      Code if the practitioner distributes or dispenses a controlled
      substance without a legitimate medical purpose and outside the usual
      course of standard medical practice.

      [The court could find no matching language for this portion of the
      instruction in any of the cases discussed above.]


                                        45
      A prescriber’s own treatment methods do not themselves establish
      what constitutes professional medical practice. In determining
      whether the defendant’s conduct was outside the usual course of
      professional medical practice, you should consider the testimony you
      have heard relating to what has been characterized during the trial
      as the norms of professional practice. You should consider the
      defendant’s actions as a whole, the circumstances surrounding them,
      and the extent of severity of any violations of professional norms you
      find the defendant may have committed.

      “A physician’s own treatment methods do not themselves
      establish what constitutes professional medical practice. In
      determining whether Defendant’s conduct was outside the
      usual course of professional medical practice, you should
      consider the testimony you have heard relating to what has
      been characterized during the trial as the norms of professional
      practice. You should consider the Defendant’s actions as a
      whole, the circumstances surrounding them, and the extent of
      severity of any violations of professional norms you find the
      Defendant may have committed.” Kohli, Case No. 14-cr-40038-
      JPG (S.D. Ill.), Dkt. No. 173 at Page ID #5122. See also, Bek, 493
      F.3d at 798-99 (“[i]n determining whether the defendant’s
      conduct was within the bounds of professional medical practice,
      you should consider the testimony you have heard relating to
      what has been characterized during trial as the ‘norms’ of
      professional practice.”).

Good Faith in the Usual Course of Professional Medical Practice (Dkt. No. 115
at 25)

      The Defendant may not be convicted if she dispenses or causes to be
      dispensed controlled substances in good faith in accordance with the
      standards of professional medical practice generally recognized and
      accepted in the United States.

      “[T]he Defendant may not be convicted if he dispenses or causes
      to be dispensed controlled substances in good faith to patients
      in the usual course of professional medical practice.” Kohli, Case
      No. 14-cr-40038-JPG (S.D. Ill.), Dkt. No. 173 at Page ID #5123.

      The jury must find “beyond a reasonable doubt that a physician,
      who knowingly or intentionally did dispense or distribute
      methadone) by prescription, did so other than in good faith for
      detoxification in the usual course of a professional practice and in
      accordance with a standard of medical practice generally


                                        46
      recognized and accepted in the United States.” Moore, 423 U.S.
      at 138-39.

      Only the lawful acts of a prescriber, however, are exempted from
      prosecution under the law.

      “Only the lawful acts of a physician, however, are exempted from
      prosecution under the law.” Kohli, Case No. 14-cr-40038-JPG
      (S.D. Ill.), Dkt. No. 173 at Page ID #5123.

      Good faith in this context means an observance of conduct in
      accordance with what the prescriber should reasonably believe to be
      proper medical practice defined by generally recognized and accepted
      standards of professional medical practice.

      “Good faith means an observance of conduct in accordance with
      what the physician should reasonably believe to be proper
      medical care.” Chube II, 538 F.3d at 699.

      In determining whether the defendant acted in good faith in the usual
      course of professional medical practice, you may consider all of the
      evidence in the case which relates to that conduct.

      “In determining whether the Defendant acted in good faith in
      the usual course of professional medical practice, you may
      consider all the evidence in the case which relates to that
      conduct.” Kohli, Case No. 14-cr-38-JPG (S.D. Ill.), Dkt. No. 173 at
      Page ID #5123.

      While some of the language in the government’s proposed instructions

may be duplicative of the elements instruction, the government’s proposed

instructions generally comport with the law in this circuit. As far as the court

can tell, neither the Supreme Court nor the Seventh Circuit has addressed the

instruction proposed by Lisa Hofschulz, and as the court has explained, much

of that instruction incorrectly states the law. The court will not give the good

faith instruction proposed by Lisa Hofschulz.




                                        47
            5.     Standard of Care

      The discussion of the governing law reveals that in some unlawful

prescription cases, events at trial prompted the defendants to argue on appeal

that the jury might have thought it was being called upon to decide whether

the defendant was liable for civil malpractice, rather than for criminal conduct.

In at least one case, the language used by the government’s expert was the

basis for that argument. In another, language used by the court at a pretrial

conference gave rise to the concern. Perhaps the language used by the lawyers

in questioning and arguing gave rise to the concern.

      Under Wisconsin law, a civil claim for medical malpractice “requires the

following four elements: (1) a breach of (2) a duty owed (3) that results in (4) an

injury or injuries, or damages. . . . In short, a claim for medical malpractice

requires a negligent act or omission that causes an injury.” Paul v. Skemp, 242

Wis. 2d 507, 520 (Wis. 2001).

      As required by §1306.04(a), the elements instruction the court has

agreed to give requires the government to prove beyond a reasonable doubt

that the defendant distributed or dispensed controlled substances “outside the

usual course of professional practice and not for a legitimate medical purpose.”

It does not mention breach or duty or injury or damages. The cases described

in this decision did not involve defendants who made a one-time mistake; they

involve defendants who repeatedly prescribed medication without first

performing any significant examination or evaluation, based on what the

patient requested, so frequently that experts testified it would not have


                                        48
occurred in the usual course of professional practice. They involve defendants

who repeatedly dispensed medications to known addicts and at such prices

that experts testified the prescriptions could not have been for legitimate

medical purposes. Assuming the evidence presented at trial in this case is

similar, the court agrees with the government that there is no reason or

rationale for instructing a criminal jury about malpractice. While the notion of

“usual course of practice” brings to a lawyer’s mind the similar concept of

“standard of care,” a phrase common in malpractice cases, the court suspects

that non-lawyer jurors are less likely to think that way, particularly if they are

instructed at the beginning and the end of the trial that the government must

prove all the elements of the offense beyond a reasonable doubt.

      At this point, the court does not plan to give Lisa Hofschulz’s proposed

instruction titled “Not Malpractice.” Dkt. No. 115 at 39. If, however, witnesses

or parties use language at trial that implies or states that the jury may find the

defendants guilty if they were negligent, the court will reconsider this ruling.

D.    Conclusion

      The court PRELIMINARILY ORDERS that it will give the instructions

proposed by the government, and not the instructions proposed by Robert

Hofschulz and Lisa Hofschulz. Dkt. No. 115 at 20-39.




                                        49
      The court ORDERS that this ruling is subject to review and revision if

the evidence at trial requires it.

      Dated in Milwaukee, Wisconsin this 12th day of July, 2021.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       50
